Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 04/14/2021 has been considered by the examiner.

Allowable Subject Matter
Reasons of Allowance:
2. 	Claims 1–19 are allowed.
	The following is an examiner’s statement of reasons of allowance:
	The closest prior arts of record as cited (e.g., Lee et al., U.S. Patent No. 2016/0364593 A1; and, Erhart et al., U.S. Patent No. 9,274,553 B2) do not teach “a plurality of second detection electrodes disposed on a counter substrate of the display panel and overlapping the display area except the sensing area, and configured to detect a position of a finger brought into contact with or approaching the display area, wherein a pitch of the first detection electrodes is less than a pitch of the second detection electrodes” as recited in claim 19. Therefore, claim 19 is allowed. All other claims depending on claim 19 are allowable at least by dependency on claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANAV SETH whose telephone number is (571)272-7456.  The examiner can normally be reached on Monday to Friday from 8:30 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sumati Lefkowitz, can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/MANAV SETH/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        March 23, 2022